          Case 1:19-cv-09178-VSB Document 13 Filed 05/14/20 Page 1 of 1



                                             Representing Management Exclusively in Workplace Law and Related Litigation
                                             Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                  ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                            44 South Broadway
                                                                  ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                     14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                         White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                              Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                  BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                             Fax 914 946-1216
                                                                  CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                         www.jacksonlewis.com     CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                  CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                  DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                  DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                  DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                  DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                  GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                  *through an affiliation with Jackson Lewis P.C., a Law Corporation




MY DIRECT DIAL IS: 914-872-6920
E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM

                                                                  May 14, 2020

VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
United States District Court, Southern District of New York
40 Foley Square
New York, New York 10007

                                                     Re:          Himelda Mendez v. Madelyn Jordan Fine
                                                                  Art, LLC
                                                                  Case No. 1:19-cv-09178 (VSB)

Dear Judge Broderick:

                We represent Defendant Madelyn Jordan Fine Art, LLC (“Defendant”) in connection with
the above referenced matter. We write jointly with Bradly Marks, Esq., counsel for Plaintiff, to notify this
Court that the parties have reached a settlement in principle. As such, the parties request that all dates be
adjourned until such time the parties file a stipulation of dismissal, which we anticipate being filed within
30 days.

                Thank you for your consideration.
                                                                  Respectfully submitted,

                                                                  JACKSON LEWIS P.C.

                                                                  /s/ Joseph J. DiPalma
                                                                  Joseph J. DiPalma
cc:     All counsel (via ECF)
